tcmemo_1998_456 united_states tax_court estate of marguerite s millikin deceased quentin alexander executor and severance a millikin trust b society national bank f k a ameritrust company trustee petitioners v commissioner of internal revenue respondent docket no filed date robert e glaser for petitioners dennis g driscoll for respondent this case is before the court on remand from the u s court_of_appeals for the sixth circuit 125_f3d_339 6th cir en_banc vacating 106_f3d_1263 6th cir revg and remanding tcmemo_1995_288 and overruling 475_f2d_673 6th cir revg 57_tc_705 on which we relied in millikin v commissioner supra supplemental memorandum findings_of_fact and opinion colvin judge respondent determined that the estate of marguerite s millikin the estate has an estate_tax deficiency of dollar_figure and that the severance a millikin trust b_trust b is liable for a generation-skipping_transfer_tax of dollar_figure as then required by estate of park v commissioner supra we applied ohio law to decide whether petitioner sec_1 could deduct expenses for federal estate_tax purposes estate of millikin v commissioner tcmemo_1995_288 we held that the estate could deduct costs until date to maintain ripplestone a 150-acre estate that had been decedent's home but that it could not deduct costs to maintain or sell ripplestone after date the estate and trust b appealed the court_of_appeals for the sixth circuit overruled its opinion in estate of park v commissioner supra and held that the estate must satisfy both the secretary's estate_tax regulations and ohio law to deduct costs of maintaining and selling ripplestone estate of millikin v commissioner f 3d pincite the court_of_appeals for the sixth circuit did not decide whether the expenses to keep and sell ripplestone after date were necessary references to petitioners are to the estate and its executor and to trust b and its trustee references to decedent are to marguerite s millikin administration_expenses how much trust b distributed to trust c or whether the trust agreement required trust b to distribute those amounts id pincite on remand the issue for decision is whether it was necessary for trust b to hold ripplestone after date to ensure that it could pay decedent's_estate tax we hold that it was not thus the expenses to maintain and sell ripplestone after date were not necessary administration_expenses we conclude that the estate may not deduct expenses to maintain and sell ripplestone after date the parties filed briefs and supplemental stipulations of fact after the court_of_appeals for the sixth circuit remanded this case petitioners asked for oral argument if we are inclined to disallow the claimed deductions we conclude that oral argument is not necessary to decide the issue before us unless otherwise noted section references are to the internal_revenue_code in effect during the time relevant to this case rule references are to the tax_court rules_of_practice and procedure i findings_of_fact we incorporate by reference our findings_of_fact in estate of millikin v commissioner tcmemo_1995_288 except for those which the parties agree should be modified some additional facts have been stipulated and are so found a petitioners decedent lived in ohio when she died on date she was the surviving_spouse of severance a millikin who died in on date decedent executed her will in which she left the residue of her estate to her inter_vivos_trust quentin alexander alexander is executor of decedent's_estate and society national bank formerly ameritrust co ameritrust is trustee of the millikin trusts b the millikin trusts in decedent's husband named ameritrust trustee for three trusts which he established trust a decedent's husband established a charitable_trust known as the severance a and marguerite s millikin endowment fund trust a_trust a trust b decedent's husband established the severance a millikin trust b_trust b as a marital_deduction_trust under his will ripplestone was transferred to trust b on date to be held by trust b for decedent's benefit as long as she wanted to live there decedent had a general_power_of_appointment for all trust b property including ripplestone if decedent did not fully exercise her power_of_appointment any unappointed trust b property was to be transferred to a residuary_trust known as the severance a millikin trust c trust c when decedent died trust b and or trust c were to pay all expenses necessary to maintain ripplestone during decedent's life the trust document required the trustee to distribute all trust b property according to decedent's will decedent's will required trust b to pay all federal and state_death_taxes attributable to the inclusion of trust b in her gross_estate trust c decedent's husband established trust c to benefit some of his and decedent's relatives when decedent died trust c was to be divided into three equal shares to be held in trust for the benefit of the issue of three named relatives of decedent's husband each of the three shares was to be held for the issue of the three relatives per stirpes trust c had beneficiaries c ripplestone ripplestone had about acres on which were buildings including a big_number square-foot stone main house a detached three- car garage with apartments a stone pool house a gate house and stable a chauffeur's cottage and an old farmhouse with a barn the main house had a large living room used as a gallery to display an extensive art collection ripplestone had six underground fuel storage tanks which had leaked and contaminated soil near the farmhouse and soil and groundwater near the garage apartments developers wanted but were unable to subdivide ripplestone into lots that were smaller than five acres there was substantial local opposition to subdividing ripplestone petitioners did not know about the environmental or zoning problems until after the estate filed the estate_tax_return d trust b's assets when decedent died ameritrust as trustee for trust b held title in trust to ripplestone trust b held assets which had a fair_market_value of dollar_figure when decedent died on date including ripplestone with a fair_market_value of dollar_figure million and stock treasury bills and an investment_trust with fair_market_value of dollar_figure when decedent died trust b had accrued liabilities of dollar_figure which were for trustee's fees decedent's gross_estate included the property held by trust b because it was subject_to her general_power_of_appointment sec_2041 however the property held by trust b was not a probate asset and was not subject_to claims against decedent's_estate e administration of decedent's_estate when decedent died her estate consisted primarily of jewelry and an extensive collection of european paintings and furniture and oriental porcelains the probate_court of cuyahoga county ohio probated decedent's will decedent's will directed that her jewelry be sold and that the proceeds be distributed to charities the art objects were to be offered to the cleveland museum of art which had the right of selection the balance was to be sold and the proceeds were to be distributed to charities decedent's will required that her estate pay her estate and death taxes decedent's will required trust b to pay to her estate the amount certified by alexander to the trust b trustee to be the difference between the estate_taxes with trust b included in the gross_estate and the estate_taxes without trust b in her will decedent partially exercised her power_of_appointment over trust b by appointing dollar_figure million to trust a and by requiring trust b to pay to her estate dollar_figure in federal and ohio estate and death taxes attributable to the inclusion of trust b in her estate in her will decedent also authorized her executor to sell any of her estate's assets as he deemed necessary without obtaining the approval of any court or person alexander and the trustee decided to sell ripplestone as soon as possible after decedent's personal_property in ripplestone was distributed decedent's_estate paid expenses to maintain and preserve decedent's personal_property and ripplestone the cleveland museum of art selected the items it wanted and the estate sold the remaining personal_property in february or date f appraisals and the estate_tax_return shortly after decedent died the trustee of trust b commissioned an appraisal to estimate the fair_market_value of ripplestone as of date on date ripplestone was appraised at dollar_figure million as of date the appraiser assumed that ripplestone could be subdivided and that ripplestone was free of materials that would present an environmental risk those assumptions were incorrect the estate filed its federal estate_tax_return on date and paid federal and state taxes decedent's_estate reported on its federal estate_tax_return that the value of ripplestone was dollar_figure million decedent's_estate deducted dollar_figure for maintenance and upkeep of ripplestone and dollar_figure for costs it estimated it would incur to sell ripplestone ripplestone was listed for sale on date for dollar_figure the trustee of trust b commissioned an appraisal to estimate the fair_market_value of ripplestone as of date on date ripplestone was appraised at dollar_figure million as of date like the earlier appraisal the appraiser incorrectly assumed that ripplestone could be subdivided and that ripplestone was free of materials that would present an environmental risk as of the date of trial it had cost dollar_figure to remove the six underground fuel storage tanks from ripplestone and to remediate the contaminated area trust b gave funds to the estate to pay most of the expenses to maintain and sell ripplestone decedent's_estate reported on its estate_tax_return that the assets of trust b were included in the estate ripplestone was sold for dollar_figure on date selling_expenses were dollar_figure g trust b receipts disbursements and distribution sec_1 taxes paid on date trust b paid generation skipping tax of dollar_figure and federal estate_tax of dollar_figure on that day trust b paid dollar_figure and the estate paid dollar_figure for ohio estate_tax pursuant to sec_5731 ohio rev code ann anderson on date trust b paid an additional dollar_figure for ohio estate_tax trust b and the estate remained liable to pay dollar_figure2 of ohio estate_taxes under section dollar_figure of ohio rev code ann anderson within days after the date of the federal estate_tax closing letter distributions to trust a_trust b transferred to trust a assets with a total fair_market_value of dollar_figure million on june and following the dollar_figure million transfer to trust a_trust b had only cash or cash equivalents and ripplestone receipts the estate filed its estate_tax_return on date from that date to date trust b had dollar_figure in income as follows year interest dollar_figure big_number big_number dividends dollar_figure total dollar_figure big_number big_number big_number trust b transferred the following amounts to trust c year interest dollar_figure big_number big_number dividends dollar_figure total dollar_figure big_number big_number big_number this amount is the difference between the regular ohio estate_tax under sec dollar_figure of the ohio rev code ann anderson of dollar_figure and the dollar_figure state estate_tax credit reported on line of form_706 h notices of deficiency respondent issued the notices of deficiency in this case on date in the notices respondent determined that the value of ripplestone was dollar_figure million the amount for which it was appraised on date rather than dollar_figure million the amount that the estate reported on the estate_tax_return a background ii opinion petitioners contend that they may deduct from the value of the gross_estate the costs to maintain and sell ripplestone that they incurred after date under sec_2053 deductibility of the costs of maintaining and selling ripplestone under sec_2053 petitioners may deduct from the value of the gross_estate the costs of maintaining and selling ripplestone after date under sec_2053 if a ripplestone is included in the sec_2053 provides sec_2053 other administration_expenses --subject to the limitations in paragraph of subsection c there shall be deducted in determining the taxable_estate amounts representing expenses_incurred in administering property not subject_to claims which is included in the gross_estate to the same extent such amounts would be allowable as a deduction under subsection a if such property were subject_to claims and such amounts are paid before the expiration of the period of limitation for assessment provided in sec_6501 gross_estate b the estate paid the costs at issue and c the costs would be deductible under sec_2053 a if ripplestone were a probate asset sec_2053 estate of millikin v commissioner f 3d pincite ripplestone is included in the gross taxable_estate and the estate paid the costs at issue estate of millikin v commissioner f 3d pincite thus petitioners may deduct the costs of maintaining and selling ripplestone if those costs would be deductible under sec_2053 assuming that ripplestone were a probate asset petitioners contend that the costs at issue would be deductible as administration_expenses under sec_2053 and b if ripplestone were a probate asset an expense is deductible under sec_2053 and b if it is both an sec_2053 provides a general_rule --for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate such amounts-- for funeral_expenses for administration_expenses for claims against the estate and for unpaid mortgages on or any indebtedness in respect of property where the value of the decedent's interest therein undiminished by such mortgage or indebtedness is included in the value of the gross_estate as are allowable by the laws of the jurisdiction whether within or without the united_states under which the estate is being administered administration expense under sec_20_2053-3 estate_tax regs and an allowable expense under ohio probate law two- part test estate of millikin v commissioner f 3d pincite- ohio law under ohio law an estate may pay administration_expenses which are necessary reasonable and just ohio rev code ann sec dollar_figure anderson 339_f2d_163 6th cir affg in part revg in part and remanding 39_tc_973 the estate_tax regulations a decedent's_estate may deduct administration_expenses from the value of the gross_estate if they are actually and necessarily incurred in the administration of the decedent's_estate and are paid to settle an estate and to transfer the property of the estate to the beneficiaries or to a trustee sec_20_2053-3 estate_tax regs the parties agree that the sec_20_2053-3 estate_tax regs provides in part the amounts deductible from a decedent's gross_estate as administration_expenses are limited to such expenses as are actually and necessarily incurred in the administration of the decedent's_estate that is in the collection of assets payment of debts and distribution_of_property to the persons entitled to it the expenses contemplated in the law are such only as continued expenses at issue were actually incurred expenses necessarily incurred to preserve or distribute the estate are deductible sec d estate_tax regs necessarily incurred expenses include the cost to store or maintain property if it is impossible to distribute that property immediately to the beneficiaries id an estate may not deduct expenses for a longer period than the executor reasonably needs to retain the property id expenses that are not essential to the proper settlement of the estate but are incurred for the individual benefit of heirs legatees or devisees may not be deducted sec_20_2053-3 estate_tax regs expenses to sell estate property are deductible only if the sale is necessary in order to pay the decedent's debts expenses of administration or taxes to preserve the estate or to effect distribution sec_20_2053-3 estate_tax regs b burdens of proof respondent determined in the notice_of_deficiency that the value of ripplestone was dollar_figure million the estate deducted more continued attend the settlement of an estate and the transfer of the property of the estate to individual beneficiaries or to a trustee expenditures not essential to the proper settlement of the estate but incurred for the individual benefit of the heirs legatees or devisees may not be taken as deductions than dollar_figure to maintain ripplestone and estimated that it would have expenses of dollar_figure to sell ripplestone respondent challenged these deductions after respondent issued the notice_of_deficiency these issues are new_matter for which respondent bears the burden_of_proof rule a petitioners seek to deduct more than the dollar_figure the estate deducted on its return petitioners bear the burden_of_proof with respect to ripplestone expenses in excess of dollar_figure however we do not rely on the burden_of_proof to decide this case c contentions of the parties we first consider whether petitioners satisfy the requirements in the estate_tax regulations expenses_incurred after date to maintain and sell ripplestone must be necessary to the administration of the estate for the estate to deduct them under federal_law petitioners contend that the estate may deduct those expenses under sec_20_2053-3 estate_tax regs because the executor and trustee needed to maintain ripplestone after date and then to sell it to pay taxes required as a result of decedent's exercise of her power_of_appointment in her will petitioners contend that the estate did not distribute ripplestone to trust c when decedent died because petitioners believed that the estate could be liable for significantly more federal_estate_taxes than the estate reported on its return and paid petitioners contend that an audit was nearly certain because the gross_estate was large almost dollar_figure million and respondent could dispute the fair_market_value of ripplestone petitioners contend that trust b needed to keep ripplestone because it had only dollar_figure in assets other than ripplestone after the estate filed its estate_tax_return and that dollar_figure was not an adequate reserve for its potential tax_liability respondent points out that trust b would have had more than dollar_figure in assets other than ripplestone if trust b had not distributed some of its interest and dividend income to trust c respondent contends that trust b was not required to distribute income to trust c or to keep ripplestone as a reserve against potential tax_liability d whether it was necessary for trust b to hold ripplestone after date and sell it to ensure that it could pay petitioner's estate_tax liability whether the trust agreement required trust b to distribute interest and dividend income to trust c under the trust agreement trust b's interest and dividend income ripplestone and all of the other trust b assets which decedent did not appoint to trust a were treated the same the the trust agreement provided that when decedent dies the continued trust agreement did not require trust b to transfer those assets to trust c before using them to pay or holding them in reserve to pay taxes it would have been more practical and economical to keep cash or other liquid_assets to pay a potential tax_liability rather than real_property petitioners contend that respondent stipulated that trust b had to disburse its income to trust c petitioners point out that respondent stipulated to a copy of a preprinted part of trust b's income_tax return form_1041 which says amount of income required to be distributed currently petitioners contend that respondent stipulated that trust b had to distribute its income currently to trust c we disagree the preamble to the stipulation provides it is hereby stipulated that the following statements may be accepted as facts provided however that either party may introduce other and further evidence not inconsistent with the facts herein stipulated paragraph of the stipulation of facts provides attached and marked as exhibit 22-v is a copy of the trust income_tax return form_1041 for the severence a millikin trust b for the year ending date continued trustee shall distribute the corpus of trust b according to decedent's exercise of her power_of_appointment as decedent provides in her will and distribute any unappointed part of trust b to trust c the parties did not stipulate that the statements in exhibit 22-v were true a stipulation that an exhibit is authentic is not a stipulation to the truth of its contents we conclude that the trust agreement did not require trust b to distribute interest and dividend income to trust c before distributing ripplestone and that respondent did not stipulate otherwise amount of cash trust b had to pay taxes on date trust b had dollar_figure in cash or cash equivalents trust b received interest and dividend income and paid it to trust c as follows year income received dollar_figure big_number big_number dollar_figure income disbursed dollar_figure big_number big_number dollar_figure trust b paid dollar_figure of income from its securities to trust c trust b would have had dollar_figure in liquid_assets if it had not distributed that income to trust c petitioners contend that trust b only had dollar_figure in assets other than ripplestone when the estate filed its federal estate by selling ripplestone and then distributing the proceeds to trust c trust b may have incurred costs that it could have avoided by transferring ripplestone to trust c the sale of ripplestone may have benefited the heirs because it meant trust c did not incur those costs tax_return petitioners do not include in this amount the dollar_figure of income from trust b assets such as interest and dividends thus added to the dollar_figure trust b had a liquid reserve of dollar_figure by the end of petitioners contend that trust b needed a reserve for taxes of at least dollar_figure the total of the deficiencies determined in the notices of deficiency we disagree the deficiency arose because respondent determined that the value of ripplestone was more than reported by petitioners however when they received the notices of deficiency petitioners knew that ripplestone was worth less than its reported value because of ground contamination and zoning problems apparently when the estate filed the return the executor did not know of those problems or that the fair_market_value of ripplestone was less than the value reported on the estate_tax_return petitioners will receive a refund from respondent due to the reduced fair_market_value of ripplestone regardless of our decision here petitioners computed this amount by subtracting dollar_figure alleged by petitioners to be additional ohio estate_tax payable and dollar_figure administration_expenses deducted on the return but not yet paid from dollar_figure which was the fair_market_value of trust b's cash and cash equivalents on date there is no evidence of the value of trust b's cash and cash equivalents on date when the estate filed the estate_tax_return petitioners point out that it was highly likely that the estate would be audited however under the circumstances of this case this does not mean that it is likely that the estate would be liable for more estate_taxes than it reported and paid we conclude that the estate did not face a significantly larger tax_liability than it and trust b had paid petitioners contend that 73_tc_290 establishes that the estate can deduct the expenses of maintaining and selling ripplestone after date we disagree in estate of papson v commissioner supra we held that an estate may deduct as an administration expense under sec_2053 the commission paid to a broker to obtain a replacement tenant in a shopping center owned by the estate the primary tenant had left the shopping center after filing for bankruptcy the estate in that case was unable to pay estate_taxes partly because the primary tenant had left we held that the estate could deduct the cost of replacing the bankrupt tenant because otherwise the estate could not pay the estate_taxes in contrast here the value of ripplestone was less than the estate had reported and the estate overpaid estate_taxes estate of papson v commissioner supra does not help petitioners selling ripplestone benefited the trust c beneficiaries we believe that a principal reason for selling ripplestone was not to pay taxes owed by decedent's_estate but to accommodate the beneficiaries of trust c ripplestone could not readily be divided for distribution to beneficiaries as we said in our original opinion the desire to accommodate those beneficiaries would not make the costs of maintaining and selling ripplestone deductible by decedent's_estate e conclusion an estate may deduct expenses that are necessarily incurred sec_20_2053-3 estate_tax regs trust b had enough liquid_assets such as income it had received to pay any potential taxes it was not necessary for trust b to hold ripplestone after date and later sell it thus the expenses of maintaining and selling ripplestone after date are not deductible as administration_expenses under sec_2053 and sec_20_2053-3 and d estate_tax regs to reflect the foregoing decision will be entered under rule as a result of this conclusion under the two-part test established by the u s court_of_appeals for the sixth circuit in 125_f3d_339 6th cir en_banc vacating 106_f3d_1263 6th cir and revg and remanding tcmemo_1995_288 we need not decide whether the expenses to keep and sell ripplestone after date were necessary administration_expenses under ohio law
